Mr. Justice Trunkex
delivered the opinion of the court,
Ellen J. Null obtained judgment against Lewis A. Crouse, a licensed innkeeper, for causing the death of her husband by furnishing him intoxicating drinks in violation of the Act of May 8th 1854. The third section of that act, in connection with the Acts of April 15th 1851, and April 26th 1855, enables any person aggrieved to recover full damages from one who, in violation of an existing law, furnishes liquor to an intoxicated person, or a person of known intemperate habits, thereby causing his death: Fink v. Garman, 4 Wright 95. This action was brought for the recovery of said judgment upon Crouse’s bond, which was given in pursuance of the Act of April 12th 1875, Pamph. L. 40, upon the granting of his license. The defence set up in the affidavit is, that the judgment recovered against Crouse was not for any damages for which he became liable for violation of said Act of 1875, nor in any action instituted under its provisions.
By said act, no license to sell intoxicating drinks shall be granted to any person until he shall have given bond, with sureties, in the sum of $2000, “ conditioned to pay all damages which may be recovered in any action which may be instituted against him under the provisions of this act, and all costs, fines and penalties, which may be imposed upon him in any indictment for violating this act, or any other law of this Commonwealth relating to selling or furnishing intoxicating drinks.” The grammatical and natural sense of the prescribed words is, that the bond is security for such damages only as arise from violations of that act. So obvious is this that no attempt has been made to give them a broader sense, without “ stripping the condition ” by shifting the words, “ and all costs, fines and penalties, which may be imposed upon him in any indictment for violating this act.” The correct rule is to construe •statutes in their grammatical and natural sense, unless the context show clearly that a different sense was intended: Pot. Dwar. Stat. 196. All prior statutes, not inconsistent with or supplied by the Act of 1875, regulating and restraining sales of intoxicating liquors continue in force, and the whole are to be construed as one: Id. 189. For some purposes, if need be, it is competent to call in aid a repealed statute to assist in the construction of the one supplying it: Id. 191.
Section 10 of the Act of March 31st 1856, prescribed the bond given prior to 1875. It was in the penal sum of $1000 for all *172above the seventh class, and in $500 for all in and below the seventh, conditioned “for the faithful observance of all the laws of this Commonwealth relating to the business of the principal obligor.” Clearly that bond was not forfeited for violation of any law not relating to the business of licensed vendors of liquors. The Act of 1875, declares much severer fines and penalties than prior acts, for various offences. Eor selling intoxicating drink on election day, or on Sunday, or at any time to a minor, or to a person visibly affected by intoxicating drinks, the fines are largely increased. The act also provides that any husband, wife, parent, child or guardian of any.person having the habit of drinking to excess, may give written notice not to sell or deliver intoxicating liquor to the person having such habit, and if the person so notified shall, within twelve months thereafter, sell or deliver such liquor to the person having such habit, the one who gave the notice may recover of the one notified damages not less than $50, nor more than $500. In case of death of either the action and right of action shall survive to or against his executor or administrator, without limit as to damages. Larger fines declared and damages allowed by the Act of 1875, called for an increased penal sum in the bond; and the provision for damages explains the verbal change in its condition. Apt words are used to include the very things for which the principal obligor may become liable for violation of laws relating to his business. The context, instead of showing a different meaning was intended, demands adherence to the usual sense of the words directed for the bond.
Wilfully furnishing intoxicating drinks by sale, gift or otherwise, for use as a beverage, to any person of known intemperate habits, to any person when drunk or' intoxicated, to a minor, or to an insane person, is made a misdemeanor by the Act of May 8th 1854. In the numerous changes of the license laws, that act has remained undisturbed. It applies to all persons in whatever business or occupation. Whether the person violating it was licensed or not, is not an element of the offence, nor of an aggrieved person’s right to recover damages. A judgment for an injury occasioned by its violation is on an equal footing with judgments for injuries by whatever negligence or default. Surviving relatives have like security, and no better, for the damages recovered, as if the deceased had died of a boating, or of injuries caused by other negligence of the same offender. The Act of 1854, cannot be considered as a part of the license system. No just interpretation of the Act of 1856, would make the bond therein required a security for damages arising from violations of the Act of 1854, and it is safe to say it never was so understood. To hold such damages within the Act of 1875, requires too much implication and too great departure from the obvious meaning of the bond, which is in a sum scarcely sufficient as a security for the damages, costs and penalties specified in its condition. Judgment reversed.